 TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728615therefore,recommendedthat any ordermade hereinby theBoard expressly reservethe rightto modifyand supplementback-pay provisions herein if necessary by reasonof changed conditions or to define andclarifytheir application to circumstancesnot apparent at this time.The natureof the unfair labor practices herein justify the anticipation of a futurerecurrence of similaror otherunfair labor practices by Respondent.Coextensivewith the threat,I shall recommendthatRespondent cease and desist from infringingin any manner upon the rights of its employees guaranteed in Section7 of the Act.ioUponthe basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Respondent,Lithium Corporationof America,Inc., is engaged in commercewithin the meaning of Section 2 (6) and(7) of the Act.2.Local500, InternationalUnionof Operating Engineers,AFL-CIO,isa labororganization within the meaning of Section2 (5) of the Act.3.By threatening its employees with dischargeif theyengaged in organizationalactivitiesfor the purposes of collectivebargaining or other mutual aid or protection,and-by keeping under surveillance such organizational activities and meetings, theRespondent interferedwith,restrained,and coerced its employees in the exerciseof the rights guaranteed in Section7 of theAct, and thereby has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of theAct.4.By discriminating in regard to the hire and tenure of employment of Claude H.Hurt,William E. Allen, Albert W.Hatchett,Vernon Dockery,Charles H. Martin,BunnA. Martin,NathanDockery,Elbert H.Martin,ClaudeV. Derreberry, LewisG. Sellers, David A.West,J.D. Dockery, Perry Ledford, Wilburn W. Piercy, CarrelNickols, andPaulW.Rogers, because of their attendance at a union meeting andengaging in other concerted activities for the purposes of collective bargaining orother mutual aid or protection,the Respondent discouraged membership in Local500, InternationalUnionof Operating Engineers,AFL-CIO,a labor organization,and thereby engaged in unfair labor practices within the meaning of Section 8 (a) (1)and (3)of the Act.5.The aforesaidunfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]10 See N LR. B.v. Express Pablishting Company,312 U S 426Truck Drivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America,AFL-CIOandEmpire State Express, Inc.Case No. 10-CC-131. August 16, J956DECISION AND ORDEROn March 2, 1956, Trial Examiner A. Bruce Hunt issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had not engaged in and was not engaging in the unfairlabor practices alleged in the complaint and recommending that thecomplaint be dismissed in its entirety, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, all parties filed ex-ceptions to the Intermediate Report,' and the General Counsel and theCharging Party filed supporting briefs.1The Respondent's exceptions were limited (1) to the Trial Examiner's finding thatService,the alleged secondary employer, did not solicitbusiness for Empire,the primaryEmployer,during the picketingin question and (2)to the Trial Examiner's conclusion116 NLRB No. 84. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record in thecase.As we find merit in the exceptions of the General Counsel andthe Charging Party, we find, contrary to the Trial Examiner, thatthe Respondent violated Section 8 (b) (4) (A) and (B) of the Act.The issue in this case is whether the Respondent, who had a disputewith Empire State Express, Inc., herein called Empire, over recogni-tion of the Respondent as the representative of employees of Empire,violated Section 8 (b) (4) (A) and (B) of the Act by picketing at aterminal shared by several trucking line companies, including ServiceCartage Company, herein called Service, who acted as Empire's arearepresentative, and by inducing employees of Service to strike.The facts, as found by the Trial Examiner, are substantially as fol-lows : Prior to the events in August and September 1955 which gave riseto the complaint in this case, ACA Motor Lines, Inc., herein calledACA, which is no longer in business, was engaged in hauling freightby truck between various cities in the State of Georgia.ACA had itsprincipal place of business in Atlanta where it also engaged in citypickup and delivery of freight in conjunction with its over-the-roadoperation 2On July 31,1955, ACA ceased business after selling its franchise andsome of its equipment to Empire.Empire is a common carrier ofintrastate and interstate freight by motor vehicle with its principaloffice and place of business in Columbus, Georgia. It was incorporatedin May 1955 and its stock is owned by two individuals, C. O. Livingstonand W. H. Rowlenson, who are also the stockholders of Allied FreightService, Inc., a local cartage service located in Columbus, Georgia,which had handled ACA's pickup and delivery in Columbus.On August 1, 1955, the day after ACA went out of business, Empirebegan operations under the franchise it purchased from ACA,3 with itsprincipal place of business in Columbus, about 100 miles from Atlanta.In Columbus, Allied Freight Service, which had performed a like serv-ice for ACA, continued to handle local cartage for Empire. In.Atlanta, however, where ACA had performed its own local cartage,Empire chose to engage Service Cartage Company to handle it.that Service was not an ally of Empire.We reject the first exception because there is'no factual basis forit.As to thesecond exception,the Trial Examiner concluded thatthere was no ally relationship between Empire and Service because the factor of transferof struck work was absent,which is true In any event,for the reasons hereinafter stated,we find that Service was not an ally of Empire.Hence, there is no merit to the Re-spondent's exceptions.9 All ACA driverswere members of the Respondent,but ACA andthe Respondent werenot parties to a signed contract.Instead,ACA more orless observed provisions of twoareawide contractsbetween other employersand various Teamsterlocals.a The franchise territory embraces a number of cities, including Columbus, located southand southwest of Atlanta,its northernmost point. TRUCKDRIVERS AND HELPERS LOCAL UNION NO.728617Service is a partnership, composed of Jack Viness and Phil Busby,which'was formed in July 1955 to handle cartage work in Atlanta forEmpire and for other trucking lines which might desire such service.Neither Viness nor Busby had any former connection with ACA orEmpire:Empire and Service reached an oral agreement for thehandling of Empire's local cartage in Atlanta in July 1955.4This agreement, effective August 1, 1955, the day on which bothEmpire and Service began operations, is of indefinite duration, subjectto cancellation by either party upon 30 days' notice.Under it, as Em-pire's representative in the Atlanta area, Service was obligated in gen-eral to provide a terminal, employees, and equipment; to unload freightbrought to the terminal in Empire's trucks and make deliveries inService trucks to local consignees or interline carriers; to pick upfreight in Service trucks from local consignors or interlinecarriers,transport it to the terminal and there load it into Empire trucks; toperform billing functions in connection with such operations; and tosolicit business for Empire from interline carriers and local shippers inAtlanta.Under the agreement, Service was obligated to pay allrentals, all utilities, and for all help in connection with local cartage;Empire was obligated to pay Service at the rate of 25 cents perhundredweight for all Empire freight handled by Service.Paymentfor such shipments was made by consignors or consignees to Empire;Empire paid Service without respect to whether Empire effected collec-tion of freight charges.Under Georgia law, Empire is responsible tothe owner of the freight for loss of, or damage to, such freight whetherthe, shipment is in the hands of Empire or Service at the time of suchlossor damage.Under the oral agreement, as between Empire andService, responsibility, in substance, is placed upon the one havingcustody of the shipment at the time of loss or damage.Underthey agreement, Service was permitted to handle local cartage in At-lanta for other carriers who were not competitors of Empire.When Service began operations, it continued in employment the localcartage employees who had worked for ACA. Like ACA, Servicerecognized the Respondent and abided by the terms of the Teamsters'area cartage agreement, but entered into no agreement to do so.Service also acquired 6 trucks, 1 of which was loaned to Service byEmpire without charge.These trucks bore no inscription to indicatetheir ownership or operation.However, at times, to avoid delay andexpense of transferring freight, Service tractors pulled Empire trailerswhich bore Empire's name.Service leased Atlanta terminal facilities,at a location other than that formerly occupied by ACA in Atlanta,from another carrier on a monthly basis.There was no sign at theterminal indicating that Service or Empire was an occupant of the' Service entered into arrangements to handle local cartage for two other trucking linesseveral months later. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlanta terminal.The telephone there, paid for by Service, is earriedin the name of Empire. Both Empire and Service distributed toshippers generally printed circulars which advertised the Atlantaterminal as that of Empire and made no mention of Service.The Atlanta terminal, where the picketing took place, consistsof two buildings, one of which was occupied by Perkins Freight Linesand the other by Tennessee Carolina Freight Carriers, Service, andYoungblood Truck Lines, Service's lessor, all motor carriers of freight.At least the employees of Youngblood and Carolina were also repre-sented by the Respondent; and those employees, as well as those ofPerkins, continued at work during the picketing.Just before ACA went out of business, it employed five over-the-road drivers who resided in the Atlanta area and were dispatched fromACA's Atlanta terminal.During the latter part of July 1955,'Em-pire engaged these five drivers for future employment but informedthem that they would have to move to Columbus because Empire in-tended to dispatch from Columbus; however, as the drivers had hous-ing problems in connection with moving their homes from Atlanta,no definite date was set for moving.For the interim period, Empirearranged with the five drivers for them to continue to work out ofAtlanta and arranged with Service to do the dispatching from theAtlanta terminal.From August 1, 1955, when Empire and Service began business, toAugust 29, 1955, Viness, a partner in Service, acting on'behalf ofEmpire, handled Empire's dispatching operations in Atlanta.Vinessassigned the drivers to their trips, generally on the basis of rotation,and gave them further instructions with reference to their trips, in-cluding telling them which Empire trailers to take out of Atlanta andwhich trailers they should bring back to Atlanta.Viness maintainedrecords of trips made by each driver, and forwarded those recordsand the drivers' logbooks to Empire in Columbus for payroll pur-poses.Empire sent the drivers' paychecks from Columbus to AtlantaDuring this period, the drivers informed Viness that they desired ^ toremain in Atlanta; Viness agreed to talk to Empire, saying that hewould "try to keep at least some of them" stationed in Atlanta. Intalking with Viness, Empire's vice president stated that "he felt likehe could domicile some of them in Atlanta . . . and would let" Vinessknow.A strike and picketing then intervened and there were nofurther developments along this line.The Respondent first approached Empire on July 28, 1955.Atthat time the Respondent represented that Empire would be bound bythe same agreement which bound ACA with respect to the over-the-road drivers and stated that it would mail a contract form to Empire. TRUCK DRIVERS AND HELPERSLOCAL UNION NO. 728619This it did the next day with a letter requesting Empire to sign andreturn the contract.Empire did not reply to this request.About August 23,1955, so far as the record discloses, someone havingcomplained to the Interstate Commerce Commission about defects inEmpire's trucks, the ICC approved removal of the trucks to Columbusfor inspection and repairs.On August 26, 4 of the 5 regular Empiredrivers, including the 2 who were assigned to the runs to be madethat day, appeared at the terminal under the influence of liquor.TheEmpire drivers stated that they would not drive the trucks becauseof the trucks' condition.Service telephoned to Respondent who senta representative to the terminal to inspect the trucks, and Viness talkedto the Respondent's representative about the condition of the drivers.Although one regular driver and a part-time driver who had not beendrinking expressed a willingness to make the scheduled runs, theother drivers persuaded them not to do so.The following day, Empiresent other of its employees from Columbus to Atlanta to move thetrucks.Thereafter, the five 'drivers did not return to work, andEmpire continued operations with other employees until picketing be-gan on September 13, 1955.The five drivers were not given notice ofdischarge and nobody was hired to replace them.On August 29,1955, when the Respondent inquired about signing ofits proposed contract, Empire replied that it had no over-the-roaddrivers belonging to the Respondent "because of what took place" onAugust 26.On the same day, August 29, Viness stopped acting asEmpire's dispatcher and, instead, from that time on, Empire con-ducted its dispatching operations in Columbus but telephoned Serviceto ascertain the number of loads waiting in Atlanta for transport.However, Empire gave no notice of this change in its operating pro-cedure.1,During the period from September 7 to 10, 1955, the Respondentrequested recognition as representative of the five over-the-road driv-ers and Empire refused to grant such recognition.On September 13, 1955, the Respondent placed pickets at theAtlanta terminal.The pickets carried signs stating only that theRespondent was on strike against Empire.As the picketing began, arepresentative of the Respondent told Service employees to join thestrike, and they did so.That afternoon, the Respondent told Empirethat the strike was due to Empire's refusal to recognize the Respond-ent, and Empire's vice president stated that Empire had no over-the-road drivers who were members of the Respondent because the picket-ing drivers had "refused to work and that anytime anyone refused towork . . . they automatically quit and left [Empire's] employ."The picketing was confined to the Atlanta terminal and was en-gaged in continuously during business hours and at times when Em-pire vehicles were not present at the terminal.The employees of 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDPerkins, Carolina, and Youngblood, the carriers who shared the ter-minal premises, continued to work.Operations of Empire at Atlantaand operations of Service were reduced virtually to a complete haltuntil the picketing was temporarily enjoined in November 1955 in aSection 10 (1) injunction proceeding.On the basis of the foregoing facts, the Trial Examiner found that:(1) Empire had a place of business at the Atlanta terminal; (2) theAtlanta terminal was the situs of the labor dispute ; and (3) thepicketing was directed solely at Empire.He therefore concludedthat the picketing was primary, even though conducted at times whenEmpire trucks were not at the terminal, and hence lawful..The Trial Examiner based his finding that the Atlanta terminal wasthe situs of the labor dispute on these facts: (1) It was at the Atlantaterminal that the drivers had their headquarters and received theirinstructions and compensation; and (2) they were never stationed atColumbus and never received their instructions from there.Forthese reasons and for the following additional reasons, the Trial Ex-aminer found that Empire had a place of business at the Atlanta ter-minal: (1) It is the northern terminus of Empire's operations; (2)Empire advertised the terminal as its terminal; and (3) Empire'sequipment was garaged there and at times used by Service in localcartage operations.The Trial Examiner further found that Service's operations wereso "enmeshed" with those of Empire, particularly with reference todirection of Empire's over-the-road drivers who went on strike, thatService was not the "disinterested neutral employer" that the statutewas designed to protect, and hence the Respondent did not violateSection 8 (b) (4) (A) and (B) by inducing Service employees tostrike.In reaching these conclusions, the Trial Examiner appraised theRespondent's conduct in the light of the relationship between Empireand Service as it existed when the work stoppage began on August26, at which time Service dispatched Empire drivers from the Atlantaterminal.He was of the view that August 26 was the proper date touse to make such an appraisal, even though dispatching by Servicewas thereafter discontinued, because there was no notice given ofsuch change and there was no reason why the Respondent or thedrivers should have known of the change.The General Counsel and Empire contend that the Trial Examinershould not have used August 26 as the appraisal date.We agree.The work stoppage of August 26 was over the condition of Empire'sequipment and had no connection with the Respondent's conduct ofSeptember 13 when it picketed and called a strike to gain recognition.Service's dispatching activities were intended to be temporary andsuch activities by Service were permanently discontinued aboi t TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728621August 29.Although no notice of the change as to the dispatchingwas given, it was obvious to the Respondent and the drivers that thechange had taken place because, aside from the drivers on strike,Empire had no drivers living in the Atlanta area.Moreover, thefailure to give notice is irrelevant-the important fact is that thechange took place.Under the circumstances, we conclude that thecontrolling, facts, including the relationship of Empire and Service,are those which existed at the time of the Respondent's conduct onSeptember 13, and that the legality of the Respondent's conduct mustbe appraised as of that date.So viewed, we conclude that : (1) Empire did not have a place ofbusiness at the Atlanta terminal; (2) the Atlanta terminal was not thesitus of the labor dispute; and (3) the picketing was directed at Serv-ice, as well as Empire.As to (1) and (2), it is clear that beforeSeptember 13, Empire had permanently discontinued dispatching itsdrivers from the Atlanta terminal; its drivers no longer had theirheadquarters in Atlanta, nor did they receive their instructions orcompensation there.After Empire discontinued dispatching fromAtlanta, the drivers then working for Empire were stationed in Co-lumbus and received their instructions from there.As Service leasedthe terminal premises in its own name and paid the rent for it, theterminal was Service's and not Empire's.Empire merely used Serv-ice's terminal to load and unload freight there;its regular place ofbusiness was in Columbus where the Respondent could adequatelypublicize the dispute.As to (3), it is evident that the Respondentpicketed the Atlanta terminal at times when Empire had no employeesor trucks there and was not doing business there.Although the picketsigns stated only that the Respondent was on strike against Empire,the Respondent instructed Service's' employees to istrike, which theydid.Thus, the picketing was directed against Service as well asEmpire.Nor do we agree with the Trial Examiner's conclusion that Serv-ice was not a disinterested or neutral employer because Service's opera-tions were "enmeshed" with those of Empire and hence the Respondentdid not violate Section 8 (b) (4) (A) or (B) by inducingService's em-ployees to strike.On the contrary, we conclude that Empire and Service are separateand independent employers and that Service had no interest in thedispute between the Respondentand Empire.Empire is a corpora-tion ; Service is a partnership.There is no interrelation of ownershipor control between the two entities.Employees of Service were hiredand controlled in every respect by Service.Service paid its employ-ees; Empire had no control over Service employees.Service ownedand maintained its- own equipment used in its cartage business; Em-pire had no control or interest in this equipment.Service rented and 622DECISIONSOF NATIONALLABOR'RELATIONS BOARDmaintained the Atlanta terminal at its own expense; Empire had nointerest in or responsibiilty for that terminal.Empire owned andcontrolled its equipment, hired, directed, and discharged its employ--ees, ,and operated its business separate and apart from that of Serv-ice.The Respondent dealt with Service and Empire as separateentities, the Respondent having demanded and received recognitionfrom Service, and neither Empire nor Service had control of the laborrelations of the other.As indicated above, in concluding that Service's operations were"enmeshed" with those of Empire and hence Service was not a neutralemployer, the Trial Examiner relied largely on the fact that Servicedispatched the Empire drivers from the Atlanta terminal.However,this interim arrangement was discontinued before September 13, andwe have concluded above that the legality of the Respondent's conductmust be appraised in the light of the relationship between Empire andService as it existed as of that date.As of that date, Service was an independent contractor operatingits business separate and apart from Empire; there was no commonownership or managerial control between the two enterprises; therewas no transfer of struck work from Empire to Service; nor was theresuch integration of their operations as to involve Service as analteregoor ally of Empire in the labor dispute with the Respondent.Nordo ewe' find any warrant in the record for finding that Service was anagent of Empire, as Empire had no right to exercise any control overService's operations.Hence we conclude that, on September 13, 1955,Service was "doing business"with Empire,within the intendment ofthe Act.In view of the entire record, we find that, by picketing and by in-structing ,the employees of Service to strike, the Respondent inducedor encouraged the employees of Service to engage in a strike or con-certed refusal in the course of their employment to perform services,with an object of forcing or requiring Service to cease doing businesswith Empire, and with the further object of forcing or requiring Em-pire to recognize or bargain with the Respondent as the collective-bargaining representative of Empire's employees,the Respondent nothaving been certified as the representative of such employees under theprovisions of Section 9 of the Act.'We further find that, by such con-duct, the Respondent violated Section 8 (b) (4) (A) and (B) of theAct.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth above, occurring in con-nection with the operations of the Employers, described above, havea close, intimate,and substantial relation to trade, traffic,and com- TRUCK DRIVERS AND HELPERSLOCAL UNION NO.728623merce among the several States, and tend to lead to-labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.THE REMEDYHaving found that the Respondent has engaged in certain unfairlabor- practices, we shall order it to cease and desist therefrom andtake, certain' affirmative action designed to effectuate the policies ' ofthe Act.Upon the basis of the foregoing findings of fact, and upon the en-tire record in the case, the Board makes the following:CONCLUSIONS OF LAW1.Truck Drivers and Helpers Local Union No. 728, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpersof America,AFL-CIO,is a labor organization within the meaningof Section 2 (5) ofthe Act.2.Empire State Express, Inc., is engaged in commerce within themeaning of Section 2 (6) and (7) of the Act.3.By engaging in and by inducing and encouraging employees ofService Cartage Company to engage in a concerted refusal in thecourse of their employment to perform any services for Service Cart-age Company, an object thereof being to force or require Service Cart-age Company to cease doing business with Empire State Express, Inc.,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (b) (4) (A) of the Act.4.By engaging in and by inducing and encouraging employees ofService CartageCompanyto engage in a concerted refusal in thecourse of their employment to perform any services for Service Cart-age Company, an object thereof being to force or require Empire StateExpress, Inc., to recognize or bargain with the Respondent as the col-lective-bargaining representative of employees of Empire State Ex-press, Inc., the Respondent not having been certified as the representa-tive of such employees under the provisions of Section 9 of the Act,the Respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (b) (4) (B) of the Act.5..The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Truck Driversand Helpers Local Union No. 728, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America, 624DECISIONS OF NATIONAL LABOR RELATIONS BOARD,AFL-CIO, and its officers, representatives,successors,assigns, andagents, shall :1.Cease and desist from :(a) Inducing or encouraging the employees of Service CartageCompany, or any other employer, to engage in a strike or a concertedrefusal to perform -any services for their employer, where an objectthereof is to force or require Service Cartage Company, or any otheremployer, to cease doing business with Empire State Express, Inc.(b) Inducing or encouraging the employees of Service CartageCompany, or any other employer, to engage in a strikeor a concertedrefusal to perform any services for their employer, where an objectthereof is to force or require Empire State Express,Inc., to recognizeor bargain with the Respondent as the collective-bargaining repre-sentative of employees of Empire State Express, Inc., the Respondentnot having been certified as the representative of such employees underthe provisions of Section 9 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business office and meeting halls in Atlanta,Georgia,copies of the -notice attached hereto marked "Appendix A." 6 Copiesof said notice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by the Respondent, be postedby it immediately upon receipt thereof, and maintained by it for aperiod of sixty (60) consecutive days thereafter, in conspicuous placesincluding all places where notices to members are customarily posted.Reasonable stepsshall be taken by the Respondentto insurethat saidnotices are not altered, defaced, or covered by any othermaterial.(b)Mail to the Regional Director for the Tenth Region signedcopies of the notice, for posting, Service Cartage Company being will-ing, at its terminal in places where notices to employeesare custom-arily posted.(c)Notify the Regional Director for the Tenth Region in writing,within ten (10) days from the date of this Order, what steps the Re-MEMBER MuRDocg,dissenting :The sole issue in this case is the nature of the contractual relation-ship between Service Cartage Company and Empire State Express,,Inc.If, as the majority finds, the business of the former is an entityseparate and apart from the latter, then it would seem clear that theRespondent has violated -Section 8 (b) (4) (A) by inducing the em-ployees of Service to strike at the Atlanta terminal in order to settleG In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728625its dispute with Empire.The facts are well stated in the majority'sdecision.I cannot, however, agree with its conclusion based uponthose facts.It seems to me that the basic question posed by thosefacts has not been specifically answered by the majority.Was Service,admittedly Empire's area representative in Atlanta, anagentofEmpire under the common-law rules of agency? This question, itmay be noted, is separate and apart from the issue of Service's statusas an ally of Empire or as an integrated part of Empire's overalltrucking operations.Section 2 -(2) of the Act provides : "The term `employer' includesany person acting as an agent of an employer, directly or indi-rectly. . . ." If, on the facts in this case, Service was an agent ofEmpire, then there was only 1 rather than 2 employers involved in thisdispute, and the Atlanta premises of Service were the premises ofEmpire, as found by the Trial Examiner. The leading decision onthe question of agency under this Act isSunset Line and Twine Com-pany, 79NLRB 1487, at 1507-9. There the Board, relying uponthe legislative history of the amended Act, held that the common-lawrules of agency must determine whether one person is acting as anagent of another.The applicable rules were stated as follows (pages1508-9) : . ,,2:Agency is acontractual relationship,deriving from themutual consent of principal and agent that the agent shall act forthe principal.But the principal's consent, technically called'authorization or ratification, may be manifested by conduct, some-times even passive acquiescence as well as by words.Authorityto act as agent in a given manner will be implied whenever theconduct of the principal is such as to show that he actually in-tended to confer that authority.3.A principal may be responsible for the act of his agentWithin the scope of the agent's general authority, or the "scopeof his employment" if the agent is a servant, even though the prin-cipal has not specifically authorized or indeed may have specifi-cally forbidden the act in question. It is enough if the principalactually empowered the agent to represent him in the generalarea within' which the agent acted.Applying the foregoing principles to the facts of this case, it seemsto -me clear beyond any reasonable doubt that Service was, in fact,Empire's business agent in Atlanta, including within the scope of itsauthority the right to speak for Empire in dealing with the Respond-ent.Thus the record shows that Service conducted its local cartageoperations in Atlanta in Empire's name; the telephone at the termi-nal was listed in Empire's name and calls were answered in Empire'sname; Service employees solicited business from prospective shippers405448-57-vol. 116-41 626-DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Empire and not for Service; when they picked up shipments,they did so in Empire's name; payments for freight were made toEmpire and not to Service. Service trucks bore no inscription denot-ing ownership and Empire was responsible to the owner for any lossor damage to freight.On July 29 Empire sent a letter to Jack Viness,a partner in Service, to be shown by him to the drivers. This letterexpressed Empire's desire to have the drivers work for Empire as theyhad for its predecessor.A copy of the letter was mailed to the Re-spondent.During the period between August 1 and 29, when Servicewas actually dispatching drivers for Empire, Viness talked to thesedrivers frequently concerning their prospective transfers to Columbus.Informed by them that they wished to remain in Atlanta, Vinessstated that he would "try to at least keep some of them" stationedin Atlanta.Subsequently Viness talked to Empire's vice president,who, according to Viness, stated that "he felt like he could domicilesome of them in Atlanta for various reasons and he would let"Viness know. In finding that Service was an independent contractor,the majority places great reliance upon the fact that Service ceaseddispatching Empire's drivers on August 29 before the picketingsufficient to warrant the conclusion that Service had ceased actingas Empire's agent in Atlanta. It is well settled law that "Acquies-cence by the principal in a series of acts by the agent indicates author-ization to perform similar acts in the future." 6Empire had no needto dispatch drivers from Atlanta after August 26 because from thatdate the Atlanta drivers were voluntarily withholding their servicespending settlement of their dispute.The fact that Service ceaseddispatching drivers on that date does not mean that its authorityto act as Empire's agent in Atlanta had been revoked or that it mightnot in the future resume such services if Empire should have needof them.Certainly, Empire had held out and continued to hold outto the employees and the public at large the fact that Jack Vinessand Phil Busby, the two partners of Service, were its authorizedagents in Atlanta.Together with Empire, the Service partnershipconstituted the employer under the express definition of Section 2(2) of the Act, engaged in a labor dispute with the Respondent at theAtlanta premises.Accordingly, as only one employer is involved in this case, I wouldaffirm the Trial Examiner's ultimate conclusion and dismiss thiscomplaint in its entirety.MEMBER PETERSON took no part inthe consideration of the aboveDecision and Order.e Restatementof the Law of Agency, vol. 1,chap. 3, section 43 (2). TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728627APPENDIX ANOTICE TO ALL MEMBERS OF TRUCK DRIVERS AND HELPERS LOCAL UNIONNo. 728, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our members that :WE WILL NOT induce or encourage the employees of ServiceCartage Company, or any other employer, to engage in a strikeor a concerted refusal to perform any services for their employer,where an object thereof is to force Service Cartage Company, orany other employer, to cease doing business with Empire StateExpress, Inc., or where an object thereof is to force or requireEmpire State Express, Inc., to recognize or bargain with theRespondent as the collective-bargaining representative of the Em-pire's employees, the Respondent not having been certified as therepresentative of such employees under the provisions of Section 9of the Act.TRUCK DRIVERS AND HELPERS LOCAL UNIONNo. 728, INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WAREHOUSEMENAND HELPERS OF AMERICA, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must be posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEA charge having been duly filed, a complaint and notice of hearing thereon havingbeen issued and served by the General Counsel, and an answer having been filed byTruck Drivers and Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO,' a hear-ing involving allegations of unfair labor practices in violation of the National LaborRelations Act, 61 Stat. 136, herein called the Act, was held upon due notice at Atlanta,Georgia, on December 15 and 16, 1955, before the duly designated Trial Examiner.The allegations of the complaint,denied by the answer,in substance are that duringSeptember 1955 and thereafter the Respondent, by picketing, induced or encouragedthe employees of Service Cartage Company, herein called Service Cartage, andother unnamed employers,. to engage in strikes or concerted refusals in the courseof their employment to transport or otherwise handle goods, articles, materials, orcommodities with the objects of (1) forcing or requiring Service Cartage and the un-named employers to cease doing business with Empire State Express, Inc., hereincalled Empire, and (2) forcing or requiring Empire to recognize or bargain with the'Herein called the RespondentThe AFL and CIO having merged subsequent to theinstitution of this proceeding,the Respondent's affiliation is hereby amended accordingly. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent as the representative of Empire's employees,although the Respondenthad not been certified as such representative under the provisions of Section 9 of theAct; andthat the Respondent thereby violated Section 8(b) (4) (A) and (B) ofthe Act.All partieswere represented by counsel,were afforded full opportunityto be heard,to examine and cross-examine witnesses,to introduce evidence pertinentto the issues, to argue orally upon the record,and to file briefs and proposed findingsand conclusions.Briefs were received from Empire and the Respondent.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS OF FACT1.THE BUSINESS OF EMPIREEmpire State Express, Inc., a Georgia corporation, has its principal office and placeof business in Columbus, Georgia. It is a motor vehicle common carrier of intra-state and interstate shipments between Columbus, Atlanta, and other points inGeorgia. Its gross revenue approximates $540,000 annually, of which more than 90percent represents the transportation of freight destined to points outside Georgia.There is no dispute, and I find, that Empire is engaged in commerce within the mean-ing of the Act.II.THE RESPONDENTTruck Drivers and Helpers Local Union No. 728, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO, is a labororganization admitting to membership employees of Empire and Service Cartage.III.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatorystatementAs will be recited, the Respondent has a dispute with Empireconcerningrecogni-tion of the Respondent as the representative of certain employees. In the course ofthe dispute, the Respondent struck both Empire and Service Cartage. Picketing wasutilized.The issues are whether the picketing and the Respondent's action againstService Cartage were in violation of Section 8 (b) (4) (A) and (B) of the Act.Before reciting the events surrounding the labor dispute, attention will be given tothe business operations of Empire, Service Cartage, and other employers, and to therelationship of one employer to another.B. ACA Motor Lines, Inc., predecessor of EmpireACA Motor Lines, Inc., herein called ACA, is not now in business. It was en-gaged in the transportation of freight between various points in Georgia, and hadits principal office and place of business in Atlanta where it also engaged in cartageoperations, that is, a local pickup and delivery service, as a component of its over-the-road operations.ACA's over-the-road drivers and its cartage employees weremembers of the Respondent, but ACA and the Respondent were not signatory partiesto a collective labor agreement. Instead, ACA observed provisions of the South-easternArea Over-The-Road Motor Freight Agreement and an areawide cartageagreement, each of which had been negotiated between representatives of variousemployers on the one hand, and local unions of the Teamsters International Union onthe other hand .2On July 31, 1955, ACA went out of business and its franchise andsome of its equipment were purchased by Empire, which also hired ACA's over-the-road drivers.C. Allied Freight ServiceAllied Freight Service, herein called Allied, is a corporation with an office andplace of business in Columbus, Georgia, where it is engaged in cartage operations forseveral noncompeting over-the-road motor carriers.Allied's stock is wholly ownedby C. O. Livingston and W. H. Rowlenson who actively manage the business.D. Empire State Express, Inc.Empire is a Georgia corporation which was formed in 1955 to become the suc-cessor to ACA.Empire's stock is wholly owned by Livingston, its president, and2 The record does not disclose the extentto which ACAobserved the provisions of theseagreementsThe Respondent asserts that the provisions were observed fully, while theGeneral Counsel and Empire assert that,insofar astheyhave information,only the wageprovisions were observed.This disagreement is not material to the issues herein. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728629Rowlenson,itsvice'president,who were not stockholdersinACA.By purchase,Empire succeeded to the businessof ACAand began operations on August 1, 1955,the day followingACA's cessationof operations,and its principal office and place ofbusiness was established in Columbus.Its franchise territory embraces a number ofcommunities,including Columbus, south and southwestofAtlanta,which is thenorthernmost point therein.The cartage aspect of the operations in Columbus isperformedby Allied,which had performed a like servicefor ACA.In Atlanta,however,whereACA had performeditsown cartage work,Livingston and Rowlen-son chose not to engage in such operations,and Service Cartage was formed by otherindividuals.E. Service Cartage Company; its relation to EmpireService Cartage is a partnership which was formed inJuly 1955 byJack Viness andPhil Busby to perform cartage operations in Atlanta for Empire and other motorfreight carriers.During July, Service Cartage and Empire reached an agreement,describedbelow,but ServiceCartage'snegotiationswith othercarrierswere notfruitful until some months later.At thetime of the events set forth herein, ServiceCartage represented Empire only.The agreementbetween Service Cartage and Empire is oral,and the findingsconcerning its provisions are based upon the testimony of representatives of thosetwo concerns.The agreement became effective on August1,1955,the date uponwhich Empireand Service Cartage commenced operations,and is of indefinite dura-tion, subject to cancellation by eitherpartyupon 30days'notice.Under it,ServiceCartage became Empire's representative in the Atlanta area with the obligations toprovide a terminal,employees,and equipment;to handle allfreight whichEmpire'sdrivers bring to the terminal by unloading same from Empire's trailers and makingdeliveries in Service Cartage'svans or trailers to local consignees or to interlinecarriers,depending upon the destination of each shipment; 3to pick up from localconsignors or interline carriers all freightwhichis to be transported by Empire,removing same to the terminal and there loading it into Empire's trailers; 4 toperform certain billing functions in connection therewith;and to solicit business forEmpire from interline carriers and local shippers in Atlanta.Payment for all ship-mentsismade bythe consignors or consignees to Empire,which paysServiceCartage weekly25 cents per hundredweightfor alltonnagehandledby thelatter.Responsibility for the freight is placed upon Empire by the Georgia Public ServiceCommission,regardless of whether a shipment be in the hands of Empire or ServiceCartage atthe time of loss or damage,and the owner looks to Empire for recom-pense.Pursuant to the oral agreement,as between Empire and Service Cartage,however, the responsibility turns upon whether loss or damage occurs when theshipment is located in a trailerto whichan Empire tractor is attached .5Uponcommencing business,Service Cartage hired employees who had workedfor ACAin the cartage operations of the latter's businessinAtlanta.As noted,those employees were members of the Respondent.Service Cartage recognized theRespondent as their representative and, asACA haddone, ServiceCartage orallyagreed to abideby theterms of the area cartage agreement.Service Cartage alsoacquired necessary equipment,including several trucks, one of which was loaned toitbyEmpire without charge.6The trucksbore no inscriptions to indicate thatthey were owned or operatedby ServiceCartage.In acquiring terminal facilities,Service Cartage leased space on a monthly basis fromYoungblood TruckLines, acarrierwhose operations are discussed below.At times material,therewere nosigns at the terminal to signify that Service Cartage or Empire was an occupant.E In some instances the shipmentsto local consignees are not transferred from an Empiretrailer to a Seivice Cartage vehicle.After receiving the Empire trailer at the terminal,Service Cartage may attach its own tractor thereto and make deliveries from the Empiretrailer.In its brief, Empire says that this "is done, just as it is alwaysdone in thetransportation industry, to avoid delayand expenseof transferring freight from onevehicle to another."&Upon occasions, Service Cartage does not load or unload trailers containing interlinedfreight, as, for instance, when a trailer is loaned by Empire to an interline carrier, andvice versa, because a single shipment constitutes a load or because a shipment is trans-ported under seal5Under the oral agreement, Service Cartage was permitted to become the Atlantarepresentative of other carriers which were not in competition with Empire.At the timeof the hearing, but subsequent to the events herein, Service Cartage had become therepresentative of two additional carriers.9 That truck was purchased by Service Cartage fromEmpire several weeks before thehearing. 630DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe operations of Empire and Service Cartagepursuantto their contractual rela-tionshipwere enmeshed further by the fact that the latter actedas Empire's dis-patcher of Empire's over-the-road drivers who went on strike, but the details inconnection therewith are appropriately left for discussion below when we considerthe events surrounding the labor dispute.As will appear, the picketing by the Respondent took place at the Atlantaterminalonly.The General Counsel contends, and Rowlenson testified, that Empire doesnot have a terminal in Atlanta and that the terminalin questionis"the terminalwhere Service Cartage" operates.On the other hand, the Respondent, in supportof its contention that Empire occupies the terminal, points to printed advertisementswhich were circulated by Empire and, Service Cartage which set forth the territorythat Empire serves directly and by interline carriers and which list Empire terminalsand telephone numbers in four cities, including Atlanta.Service Cartage's namedoes not appear in the advertisements, and, according to Rowlenson, the Atlantaterminal is listed in the name of Empire because it "is a common practice in anycartage business [such as that of Service Cartage] to list accordingly."The tele-phone at the terminal is maintained by Service Cartage pursuant to the oral agree-ment with Empire, but is listed in Empire's name in order, according to Viness,"to acquaint the customers with" Empire.F.Youngblood Truck Lines, Carolina Freight Lines, and Perkins Freight LinesThese three carriers, herein called Youngblood, Carolina, and Perkins, respec-tively, occupy portions of the Atlanta terminal area.There are two buildings, oneof which is occupied by Perkins and the other by Youngblood, Carolina, and ServiceCartage.Youngblood, Carolina, and Perkins are over-the-road carriers,none ofwhich utilizes the services of a cartage company in the Atlanta area, each performingits own pickup and delivery operations there.The employees of Youngblood andCarolina, if not the employees of Perkins also, are represented by the Respondent.The record does not disclose the extent, if any, to which these carriersinterlinefreightwith Empire and they are mentioned herein only because the complaintalleges that the Respondent, by picketing, induced or encouraged employees of em-ployers other than Service Cartage toengagein work stoppages.G. The dispute between the Respondent and Empire; the involvement of ServiceCartage thereinWith the operations of the various employers in mind, we turn to the factsconcerning the labor dispute.The evidence is largely undisputed.As recited, ACA's headquarters had been in Atlanta.Empire's headquarters arein Columbus.During the latter part of July 1955, when Empire was preparing totake over the operations of ACA, Rowlenson talked with ACA's five over-the-roaddrivers, all of whom lived in the Atlanta area.He offered them employment withEmpire, which they accepted, and he informed them that it would be necessary thatthey move their residences to Columbus as soon as convenient because Empire'sdispatching of drivers ultimately would take place in that city.Some of the menwere purchasing homes in Atlanta, however, and a time within which to move wasnot fixed because of the difficulties which they would experience in transferring theirresidences.As we shall see, arrangements were made by Empire for ServiceCartage to perform the dispatching operations in Atlanta in the interim.On July 28, Weldon Mathis, the Respondent's secretary-treasurer, spoke withRowlenson in Atlanta.Mathis said that Empire was bound by the agreement be-tween ACA and the Respondent covering the over-the-road drivers and that Empirewould be required to employ them.Rowlenson did not comment upon Mathis'assertion that Empire was bound by ACA's agreement with the Respondent, but hedid say that he had talked with the drivers, that they had accepted employment withEmpire, and that temporarily they would be stationed in Atlanta.Mathis said thathe would mail contracts to Empire.On July 29, Mathis wrote to Livingston, Empire's president in Columbus, enclosingcopies of the over-the-road agreement and requesting that Empire sign one andreturn it .7Empire did not reply to the letter.Also on July 29, Rowlenson wrotea letter to the five over-the-road drivers, mailing the original to Viness, a partner inService Cartage in Atlanta, to be shown by him to the drivers, and a copy to Mathis.7Mathis also enclosed copies of the area cartage agreement, but the record does notdisclose why he did so. There was no demand by the Respondent that it be recognizedas the representative of cartage employees outside of Atlanta and, as described herein,the cartage operations in Atlanta were to be performed by Service Cartage. TRUCK DRIVERS AND HELPERS LOCAL UNION NO. 728631The letter expressed Empire's "desire"to have the drivers work for Empire as theyhad workedfor ACAin the past,"and they were told that it would be necessary forthem to live in Columbus "as"they were"able to conveniently arrange to do so."'There was no response to this letter.When Empire began business on August 1, steps had been taken to have itsdispatching operations done in Atlanta.Viness, acting on behalf of Empire, as-signed the drivers to their trips, generally on a basis of rotation,telling them whichof Empire's trailers they should take out of Atlanta, which trailers they should bringback to Atlanta,and giving them further instructions with reference to their respec-tive trips.Viness maintained records of the trips made by each driver, and heforwarded these records and the drivers'logbooks to Empire'soffice in Columbusfor payroll purposes.Thereafter,Rowlenson sent the drivers'paychecks to Viness,who distributed them to the respective drivers.During Viness' contacts with thedrivers, he talked with them frequently concerning their prospective transfers toColumbus.They told Viness that they wished to remain in Atlanta,and he agreedto talk with Rowlenson,saying that he would "try to at least keep some of them"stationed in Atlanta.Viness thereafter talked with Rowlenson who told him, accord-ing to Viness, that "he felt like he could domicile some of them in Atlanta forvarious reasons and he would let" Viness know.As we shall see, events transpiredwhich caused the subject to be dropped.On August 23, a difficulty arose concerning whether Empire's equipment thensituated at the terminal in Atlanta was in sound operating condition.There is someconfusion in the record with respect to the events of that day and the record is in-complete concerning the defects in the equipment and how the matter arose. It isclear, however, that a report was made to the Interstate Commerce Commissionwhich made inquiries and approved removal of the equipment to Columbus for in-spection and repair.Rowlenson telephoned Mathis and asked him to come toColumbus for a conference.Mathis agreed to do so on August 26,but he did notgo there until the 29th.In the meantime, on August 26, the five over-the-roaddrivers refused to take any equipment from the terminal on a run, giving as theirreason the condition of the equipment.8Two trucks and trailers were scheduledfor runs that day, but the two drivers assigned to the runs were under the influenceof intoxicants.Altogether,therewere 6 drivers at the terminal, the 5 regulardrivers and 1 who had worked on a part-time basis, and 4 of them had been drinking.Viness telephoned the Respondent which sent one JoeVest toinspect the equipment,and thereafter Viness talked with Vest about the condition of the drivers.Thetwo drivers who had not been drinking expressed a willingness to make the scheduledruns, but the other drivers persuaded them not to do so.Viness informed Rowlen-son of developments,and on the next day Rowlenson sent employees from Columbusto move the equipment.The drivers did not return to work for Empire nor did theyseek reinstatement.Empire continued operations with its remaining employees untilpicketing began about a fortnight later and, as will appear, Empire took the posi-tion in dealing with the Respondent that the drivers had quit.They werenot dis-charged nor were persons hired to replace them.On the following Monday, August 29, Mathis went to Columbus and conferred withRowlenson and W.Edward Swinson, an attorney for Empire.Mathis asked ifEmpire had signed the contract which he had mailed to it on July 29, and Rowlensonanswered that Empire had no over-the-road drivers who were members of theRespondent"because ofwhat tookplace" on August26.Accordingto Rowlenson'suncontradicted testimony,the conversation continued at some length and thequestion whether the Respondent would be recognized as the representative of thefive over-the-road drivers was left unsettled.On the day of this conversation Vinessceased acting as dispatcher for Empire,and subsequent dispatching operationswere performed in Columbus.Itdoes not appear,however,that this change inEmpire's operating procedure was made known to the Respondent.On September 7, Mathis wrote to Rowlenson,saying that he had twice discussedwith Rowlenson the matter of recognition of the Respondent and that his positionhad become such that he must have a "direct" response.He asked that he be in-formed by return mail whether Empire would recognize and negotiate with the Re-spondent as the representative of the over-the-road drivers who had been employedby ACA.On September 9 or 10,Rowlenson replied,saying that recognition wasdenied for a variety of reasons,some of which he set forth.It is unclear whether the drivers had refused to work on August 23.Rowlensontestified that his telephone call to Mathis on that day followed a "work stoppage "Viness testified that he could not remember whether there had been arefusal to workpriorto August 26. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDOn September 13, following receipt of Rowlenson's letter, Mathis telephoned him inColumbus and advised him that a picket line would be established thatmorning atthe terminal in Atlanta.About the same time, one Johnson, an- assistantbusinessagent of the Respondent, called upon Viness at the terminal, saying that the Re-spondent would strike against Viness because he represented Empire, to which Vinessanswered that he had "nothing to do with Empire's labor disputes." Later thatmorning, as picketing began, Johnson told employees of Service Cartage to "hitthe street" because the Respondent was "fixing to strike."They obeyed the direc-tion.(See footnote 13.)During the afternoon of that day, Rowlenson, havingarrived at theterminal, talked with Mathis and other representatives of the Respond-ent.Rowlenson asked the reason for the strike activity, and Mathis said that it wasEmpire's refusal to recognize the Respondent.Rowlenson then said that Empirehad no over-the-road drivers who were members of the Respondent, and Mathisreplied that four over-the-road drivers who were picketing were such members.When Rowlenson said that the pickets were not Empire's employees, and Mathis re-sponded by saying that they had not received notices of discharge, Rowlenson saidthat they had "refused to work and that any time anyone refused to work . . .they automatically quit and left.[Empire's] employ."The picketing was confined to the Atlanta terminal.The picket signs contained noreference to Service Cartage, reciting only that the Respondent was on strike againstEmpire.There was no interruption in the business of Youngblood, Carolina, andPerkins, which shared the terminal area, the employees of those concerns having con-tinued to perform their work.The operations of Empire and Service Cartage at theterminal were brought to a near standstill, however, and remained so until the picket-ing was enjoined by an appropriate court during November in a proceeding underSection 10 (1) of the Act.H. ConclusionsThe questions presented are whether the Respondent violated Section 8 (b) (4) (A)and (B) by picketing at the Atlanta terminal and by calling Service Cartage's em-ployees out on strike.The questions necessitate a consideration of (1) therelationship between Service Cartage and Empire, and (2) the situs of the labordispute between Empire and the Respondent.With respect to the relationship between Empire and Service Cartage, there are twoaspects to be considered, namely, the contractual relationship itself, and Viness' activityasEmpire's dispatcher of the over-the-road drivers in Atlanta.The provisionsof the contract have been set forth in section III, E, above.Certain features of thecontract link Empire and Service Cartage closely, such as the facts that ServiceCartage's business is an integral part of that of Empire and that Service Cartagesolicited business, and in certain respects did business, in Empire's name.Otherfeatures point to a relationship of independent contractors, however.Such otherfeatures are that Empire and Service Cartage are separate entities and neither ownsa financialinterest in the other, their businesses under the contract are distinct, theircontractual relationship is not unique, there was no intent on the part of either to createan employer-employee relationship between them, and Empire does notexercisecontrol over Service Cartage's employees nor the details of the latter's operations.Cf.Hoosier Petroleum Co., Inc,106 NLRB 629, enfd. 212 F. 2d 216 (C. A.7); ClimaxMolybdenum Company,108 NLRB 318.Moreover, the Respondent in effect dealtwith Service Cartageas anindependent entity by negotiating an agreement with thatemployer covering its employees who had worked for ACA.The questionarises,however, whether Empire and Service Cartage substantially integrated their operationsby supplementing their contractual relationship with Viness' activity as Empire's dis-patcher.As we have seen, at the commencement of operations by Empire andService Cartage, Viness acted as Empire's dispatcher and as a supervisor of someof Empire's employees, communicating with the over-the-road drivers who werestationed in Atlanta when they were needed, assigning them to trips, giving theminstructions in connection therewith,maintaining records of the trips by eachsuch driver, and distributing their paychecks to them. In addition, on August 26,when the work stoppage was in progress, Viness called the Respondent because themen refused to drive Empire's vehicles, and later that day Viness conferred with Vest,a representative of the Respondent, concerning the refusal and the condition of thedrivers.These matters were all beyond the scope of the contractual relationshipbetween Empire and Service Cartage.Since Viness is a partner in Service Cartage,his activities in this respect were Service Cartage's activities on behalf of Empire 99 Viness' activities as dispatcher were performed without compensationto himself asan individual or as a partner. TRUCK DRIVERS AND HELPERS LOCAL UNION,NO. 728633,Thus, at the inception of their business enterprises, Service Cartage's performance oflocal cartage operations for Empire was augmented by Service Cartage's directionof Empire's over-the-road drivers in the transportation of Empire freight. It is truethat Viness' dispatching activities were intended to be temporary, to terminate whenthe over-the-road drivers had moved their residences to Columbus. It is also truethat on August 29, after the work stoppage began but before picketing was engaged in,the dispatching operations were transferred to Columbus.However, neither Empirenor Service Cartage appears to have informed the Respondent or the striking drivers.that Viness was no longer to be the dispatcher and that thenceforth the relationshipof Empire and Service Cartage would be restricted to the provisions of their contract.I cannot find that the Respondent or the drivers should have deduced the facts.There-fore, an appraisal of the Respondent's conduct must be made in the light of the rela-tion of Service Cartage and Empire to each other before the work stoppage began.We turn to the alleged unlawful conduct of the Respondent, considering first thelegality of the picketing and next the instruction to Service Cartage's employees tostrike.The complaint alleges only that by picketing at the terminal in Atlanta theRespondent, with proscribed objects in mind, induced or encouraged employees ofService Cartage and other employers "to engage in strikes or concerted refusals in thecourse of their employment . . . to perform services for their employers."Thecomplaint does not allege that the Respondent's instruction to employees of ServiceCartage to cease work was also unlawful, but this subject matter was litigated withoutobjection by the Respondent.With respect to the picketing, the General Counsel and Empire assert, contrary tothe Respondent, that the situs of the labor dispute between Empire and the Respond-ent was Empire's principal place of business in Columbus, slightly more than 100miles from Atlanta,la and that the Respondent could not lawfully picket at the termi-nal inthe latter city.The General Counsel also asserts, secondarily, that if the Re-spondent could picket lawfully at the terminal, the picketing must have been limitedto hours when Empire's employees, tractors, and trailers were there. I disagree.I believe that the Act does not prohibit the Respondent's picketing at the terminalat any hour.This is so because the terminal is the situs of the labor dispute. Itwas there that the over-the-road drivers had their headquarters and received theirinstructions and compensation.They were never stationed in Columbus, nor didthey receive instructions therefrom."Moreover, for these and additional reasons,the terminal was a place of business of Empire, as well as Service Cartage. It is thenorthern terminus of Empire's operations; Empire advertised the terminal as itsterminal; and at times Empire's equipment was located there and occasionallywas used by Service Cartage in making local deliveries 12 I find that the situs ofthe dispute is neither the ambulatory situs of Empire's vehicles nor the fixed situs ofEmpire's principal place of business in Columbus. It is instead the terminal inAtlanta.That being so, the Respondent could picket there lawfully.This con-clusiondisposes of the General Counsel's theories upon which he contended thatthe picketing was unlawful. It does not completely dispose of the issue, however.There remains the question whether the picketing was in other respects lawful, andthis question may be decided on the supposition most favorable to the General Coun-sel, to wit, that Service Cartage was solely an independent contractor regularlyutilizing the terminal as a common business situs with Empire. In that event, thepicketing was unlawful if the signs failed to disclose that the dispute was confinedto Empire.The picket signs were unambiguous and contained no reference, director oblique, to any employer other than Empire, reciting solely that the Respondentwas on strike against Empire. I conclude that the picketing at the terminal wasnot unlawfulper seand that there was no requirement that the Respondent adviseemployees of employers other than Empire. or the unions of such employees, that10 I take judicial notice of the distance between Columbus and AtlantaIII do not regard controlling the fact that the initial understanding between Empireand the over-the-road drivers was that they would be stationed in Atlanta only tempo-rarilyThe fact is that they never were stationed in ColumbusMoreover, the initialunderstanding appears to have been modified by Rowlenson's statement to Viness, whenViness sought to have some of the drivers stationed permanently in Atlanta, thatRowlenson "felt like" he could keep some of them there "for various reasons "'a In its brief, Empire says that prior to the picketing its "trucks customarily came tothe terminal at night "Viness testified that the trucks usually left the terminal between4 and 6 p in Thus, the trucks were located at the terminal during daytime, and Vinesstestified also that there "was one or more [of Empire's vehicles] there all the time"before the picketing began. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe picket line was not intended to apply to them.Crump, Inc.,112 NLRB 311.We have seen,however,that while there was no interruption in the business ofYoungblood,Carolina, or Perkins,there was a direction by Johnson,the Respond-ent's representative,to Service Cartage's employees to "hit the street,"and the re-maining question is whether that direction was violative of the Act.13The Respondent argues that Service Cartage was an ally of Empire,but it is clearthat Service Cartage'semployees were not engaged in work which,but for thedispute between Empire and the Respondent,would have been performed by Em-pire's employees.Thus, the principal ally cases, cited by the Respondent,are in-apposite.14SeeDouds v. Metropolitan Federation of Architects,Local 231, 75 F.Supp.672 (D. C.,N. Y.); N.L. R. B. v. Business Machine and Office ApplianceMechanics Conference Board, etc.,228 F.2d 553(C. A. 2).The Respondent asserts further that Service Cartage,ifnot an ally of Empire,was itsalter ego.The facts respecting the relationship of those two concerns arerecited above.While I am unaware of any case which is apposite in resolving theissue concerning the instruction to Service Cartage's employees to strike,it appearsthat Service Cartage's operations were so enmeshed with those of Empire,particu-larlywith reference to direction of Empire'sover-the-road drivers who went onstrike, that Service Cartage was not the disinterested neutral employer which Sec-tion 8(b) (4) of the Act was designed to protect.Accordingly,the Respondentmay not be held to have expanded lawful primary activity into unlawful secondaryactivity by calling out on strike its members who worked for Service Cartage.Upon the basis of the above findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Theoperations of Empire State Express, Inc., constitute trade, traffic, andcommerce among the several States within the meaning of Section 2 (6) and (7)of the Act.2.TheRespondent is a labor organization within the meaning of Section 2 (5)of the Act.3.The allegations of the complaint that the Respondent has engaged in unfairlabor practices have not been sustained.[Recommendations omitted from publication.]13 The Service Cartage employees who were working in the terminal at the time of thedirection went on strike forthwith.Two employees,then at work outside the terminalon pickups or deliveries,refused to work after returning to the terminal, but the recorddoes not disclose whether they were instructed to join the strike.14The Respondent also asserts that, during the course of the strike against Empire,Service Cartage solicited business on behalf of Empire,thereby taking sides in the disputeand engaging in activity which was calculated to frustrate the strike.It is true, as hasbeen recited,that Service Cartage was obligated by contract to solicit business for Empire,but the evidence will not support a finding that Service Cartage engaged in such solicita-tion from the time that the picketing began until it was enjoined.The business of ServiceCartage was at a near standstill.Samuel H.Burton and Pauline Burton, d/b/a Burton BeverageCompany 1andLocal 108, International Union of United Brew-ery, Flour,Cereal,Soft Drink and Distillery Workers of Amer-ica,AFL-CIO.Case No. 18-RC-2794.August 16,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Max Rotenberg, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.1 The Employer'sname appears as amended at the hearing.116 NLRB No. 86.